William H. Cook,
delivered the opinion of the court.
Appellee, J. C. Falgo, instituted suit in a justice court of Harrison county against James . Betts for two hundred *258dollars damages alleged to have been sustained by his motor truck in. a collision with appellant’s Ford, and from a judgment for the sum sued for defendant appealed to the circuit court. In the circuit court there was also a judgment for the sum' of two hundred dollars, and from this' judgment this appeal was prosecuted.
Upon the trial in the circuit court, on the question of the amount of the damage, the testimony offered by appellee was to the effect that he had paid out the sum of two hundred dollars for repairs to the truck, and that he only demanded to be reimbursed for the money actually paid out, but that the truck was still out of order in several particulars; that it would never be as good as it was before the collision; and that the damage to the truck was largely in excess of the two hundred dollars demanded of* defendant. At the conclusion of the testimony a motion' was made by the defendant to dismiss the cause, on the ground that the justice court was without jurisdiction, and the only assignment of error here is based upon the refusal of the court to dismiss the suit.
The jurisdiction of the justice courts is fixed by section 2723, Code of 1906 (section 2222, Hemingway’s Code), which provides that justices of the peace shall have jurisdiction of all actions for the recovery of debts or damages, or personal property, where the principal of the debt, the amount of the demand, or the value of the property sought to be recovered, shall not exceed two hundred dollars. In suits instituted in the justice court the jurisdiction is determined by the amount demanded by the pleadings, unless there is a purpose to perpetrate a fraud upon the court and evade the '‘constitutional limitations by purposely reducing the amount of the demand to confer jurisdiction. There is nothing in this record to indicate that appellee has reduced his demand for the purpose of bringing it within the jurisdiction of the justice court, but, on the contrary, the actual cost of repairing the damaged truck is a very reasonable basis for the claim or demand against appellant. We do not think the fact that appellee has elect*259ed to adopt as a basis for his claim the actual cost of the repairs rather than go into the speculative field of probable damage, indicated a purpose to - perpetrate a fraud upon the jurisdiction of the court.
For a reversal of this case appellant relies principally upon the case of Askew v. Askew, 49 Miss. 301; but, as this case was explained in Fenn v. Harrington, 54 Miss. 733, we do not think it is in conflict with the views herein announced. In Fenn v. Harrington, supra, the court, speaking through Justice Chalmers, said:
“In Askew v. Askew, 49 Miss. 301, a suit commenced in the justice’s court was dismissed in the circuit court, upon the testimony of the agent of the plaintiff, who had instituted the action, that the value of the property sued for was two hundred dollars, and this action of the circuit court was approved here. This decision evidently proceeded upon the idea that the plaintiff, knowing that the value of the property was in excess of the jurisdiction, had reduced his demand, in evasion of the constitutional limitations.”
Again in the same case the court said: “The rule must be similar in the justice’s court, and in appeals therefrom to the circuit court; that is to say, if the sum demanded is within the jurisdiction, the suit will not be defeated because a greater sum is found due, unless there .was a purpose, by a reduction of the demand, to perpetrate a fraud on the court. . . . The amount in controversy is the standard of the jurisdiction; and the sum demanded must be accepted as the amount in controversy, unless it has been purposely magnified or diminished. No other rule than this is practicable.”
The judgment of the court below is therefore affirmed.

Affirmed.